Citation Nr: 1520175	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-26 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hamstring disability, claimed as a torn left hamstring muscle.

2.  Entitlement to service connection for a right thumb disability, claimed as right thumb torn ligament.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1986 to December 2007.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is against a finding that the Veteran has a left hamstring disability during or contemporary to the appeal.

2.  The preponderance of the competent evidence of record is against a finding that the Veteran has a right thumb disability during or contemporary to the appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hamstring disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a right thumb disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in January 2008.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service medical records and VA treatment records with the claims file.  VA provided the Veteran adequate examinations and obtained adequate expert opinions.  The examiners considered the relevant history of the Veteran's conditions, provided detailed descriptions of those conditions, and provided analysis to support the conclusions reached.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of these claims.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish sercie connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran contends he had a right thumb sprain and left hamstring strain while in service.  However, having reviewed the completed record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has any current right thumb and left hamstring disability.

The Board gives significant probative weight to the February 2008 VA examiner's findings.  The examiner considered the Veteran's reports of right thumb and left hamstring injuries and the medical history, both as presented by the record and as presented by the Veteran on examination.  However, based on objective examination and evaluation, to include X-ray images, the examiner concluded that there was no current pathology of either the right thumb or left hamstring in order to provide a basis for diagnosis.

The Board recognizes the Veteran has reported that he experiences pain in both his right thumb and left hamstring.  He is competent to report pain in the right thumb and left hamstring.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to diagnose disabilities or to make medical opinions as to the etiology of any disability because he is not shown to have the requisite medical training.  Furthermore, the Board notes that symptoms such as pain do not, in and of themselves, constitute a disability for which service connection may be granted in the absence of actual disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The February 2008 examiner noted the Veteran's complaints of pain in the record and on examination, but found that the Veteran did not have any diagnosable pathology of either the right thumb or left hamstring.

Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is an absence of proof of a current right thumb sprain and left hamstring strain.  Without evidence of a current disability, the Board does not need to address the other elements of service connection.  The Veteran's contentions have been considered by a medical professional, and found to be inconsistent with the observed signs and symptoms.  The Veteran and representative have not submitted any contrary competent evidence which shows that there is any current disability of the right thumb or left hamstring.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for left hamstring and right thumb disabilities.  Therefore, those claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for a left hamstring disability is denied.

Entitlement to service connection for a right thumb disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


